Exhibit 10.3

PERFORMANCE SHARE UNIT AWARD AGREEMENT

This PERFORMANCE SHARE UNIT AWARD AGREEMENT (this “Agreement”) is by and between
Superior Energy Services, Inc. (“Superior”) and <<Participant Name>> (the
“Participant”).

WHEREAS, Superior has adopted the 2013 Stock Incentive Plan (the “Plan”), under
which the Compensation Committee (the “Committee”) of the Board of Directors of
Superior, or its delegee, may, among other things, grant awards of performance
share units payable in cash, or a combination of cash and shares of Superior
common stock, $.001 par value per share (the “Common Stock”), to officers and
key employees of Superior or its subsidiaries (collectively, the “Company”); and

WHEREAS, the Committee believes that entering into this Agreement with the
Participant is consistent with the purpose for which the Plan was adopted.

NOW, THEREFORE, Superior and the Participant hereby agree as follows:

Section 1. The Plan. The Plan, a copy of which has been made available to the
Participant, is incorporated by reference and made a part of this Agreement as
if fully set forth herein. This Agreement uses a number of defined terms that
are defined in the Plan or in the body of this Agreement. These defined terms
are capitalized wherever they are used.

Section 2. Award.

(a) On <<Grant Date>>, Superior granted to the Participant an Other Stock Based
Award consisting of <<Awards Granted>> performance share units (the “Units”),
subject to the terms and conditions of this Agreement.

(b) Depending on the Company’s achievement of the performance goals specified in
Section 2(c) during the period beginning January 1, 20            and ending
December 31, 20            (the “Performance Period”), the Participant shall be
entitled to a payment equal to the value of the Units determined pursuant to
Section 2(d) if, except as otherwise provided in Section 3, he remains actively
employed with the Company on January 2, 20    .

(c) The amount paid with respect to the Units shall be based upon the Company’s
achievement of the following performance criteria as determined by the
Committee: (i) return on invested capital relative to the return on invested
capital of the Company’s “Peer Group” listed on Schedule A attached hereto
(“Relative ROIC”); and (ii) the Company’s total shareholder return relative to
the total shareholder return of the Company’s “Peer Group” listed on Schedule A
attached hereto (“Relative TSR”) in accordance with the following matrix:



--------------------------------------------------------------------------------

Relative ROIC

 

Performance Level Compared to Peer Group

   Performance
Percentage(%)     

Below 25th Percentile

     0 % 

Threshold

   25th Percentile      25 % 

Target

   50th Percentile      50 % 

Maximum

   75th Percentile or above      100 % 

Relative TSR

 

Performance Level Compared to Peer Group

   Performance
Percentage(%)     

Below 25th Percentile

     0 % 

Threshold

   25th Percentile      25 % 

Target

   50th Percentile      50 % 

Maximum

   75th Percentile or above      100 % 

The Committee shall adjust the performance criteria to recognize special or
non-recurring situations or circumstances with respect to the Company or any
other company in the peer group for any year during the Performance Period
arising from the acquisition or disposition of assets, costs associated with
exit or disposal activities or material impairments that are reported on a Form
8-K filed with the Securities and Exchange Commission.

(d) The amount payable to the Participant pursuant to this Agreement shall be an
amount equal to the number of Units awarded to the Participant multiplied by the
product of (i) $100 and (ii) the sum of the Performance Percentages set forth
above for the level of achievement of each of the performance criteria set forth
in Section 2(c). By way of example, if the Company reached the 25th percentile
in Relative ROIC and the 50th percentile in Relative TSR, the sum of the
Performance Percentages would be 75% and the amount payable with respect to each
Unit would be $75. If Relative ROIC reached the 75th percentile but Relative TSR
was below the 25th percentile, the sum of the Performance Percentages would be
100% and the amount payable with respect to each Unit would be $100. Performance
results between the threshold, target and maximum levels will be calculated on a
pro rata basis. The maximum payout for each Unit is $200.

(e) Except as provided in Section 3(b), payment of amounts due under the Units
shall be made on March 31, 20__. Any amount paid in respect of the Units shall
be payable in such combination of cash and Common Stock (with the Common Stock
valued at its Fair Market Value) as determined by the Committee in its sole
discretion; provided, however, that no more than fifty percent (50%) of the
payment may be made in Common Stock. Prior to any payments under this Agreement,
the Committee shall certify in writing, by resolution or otherwise, the amount
to be paid in respect of the Units as a result of the achievement of Relative
ROIC and Relative TSR. The Committee retains discretion to decrease the amount
payable to the Participant if it deems appropriate, but shall not increase the
amount payable to the Participant to an amount that is higher than the amount
payable under the formula described herein.

 

2



--------------------------------------------------------------------------------

Section 3. Early Termination; Change of Control.

(a) In the event of the Participant’s termination of employment prior to the end
of the Performance Period due to (i) any reason other than voluntary termination
by the Participant (other than as permitted under Section 3(a)(iv)) or cause as
determined by the Committee in its sole discretion, (ii) death, (iii) disability
(within the meaning of Section 22(e)(3) of the Internal Revenue Code of 1986, as
amended (the “Code”)), or (iv) Retirement (as hereinafter defined), the
Participant shall forfeit as of the date of termination a number of Units
determined by multiplying the number of Units by a fraction, the numerator of
which is the number of full months following the date of termination, death,
disability or Retirement to the end of the Performance Period and the
denominator of which is thirty six (36). The Committee shall determine the
number of Units forfeited and the amount to be paid to the Participant or his
beneficiary in accordance with Section 2(e) based on the performance criteria
for the entire Performance Period. As used herein, “Retirement” is defined as
the voluntary termination of employment at or after age 55 with at least five
years of service.

(b) In the event of a Change of Control, the Participant shall be deemed to have
achieved the maximum level for Relative ROIC and Relative TSR in accordance with
the terms of the Plan. Payment shall be made to the Participant as soon as
administratively practical following the Change of Control, but in no event
later than 2.5 months following the end of the year in the such Change of
Control occurs. Notwithstanding the foregoing, if the Change of Control does not
qualify as a “change in control event” under Section 409A of the Code, and any
regulations or guidance promulgated thereunder, then payment shall be made at
the time specified in Section 2(e).

Section 4. Forfeiture of Award.

(a) If the Participant engages in grossly negligent conduct or intentional
misconduct that either (i) requires the Company’s financial statements to be
restated at any time beginning on the Date of Grant and ending on the third
anniversary of the end of the Performance Period or (ii) results in an increase
of the value of the Participant’s Units, then the Committee, after considering
the costs and benefits to the Company of doing so, may seek recovery for the
benefit of the Company of the after-tax portion of the difference between the
value of the Units received by the Participant during the three-year period
following such conduct and the value of the Units that would have been received
based on the restated financial statements or absent the increase described in
part (ii) above (the “Excess Unit Value”). All determination regarding the value
of the Units shall be made solely by the Committee in good faith.

(b) The Units granted hereunder are also subject to any clawback policies the
Company may adopt in order to conform to the requirements of Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any resulting
rules issued by the SEC or national securities exchanges thereunder.

(c) If the Committee determines that the Participant owes any amount to the
Company under Sections 4(a) or 4(b) above, the Participant shall pay to the
Company, without interest, the Excess Unit Value (or the amount recoverable
under Section 4(b)). The Participant acknowledges that the Company may, to the
fullest extent permitted by applicable law, deduct the amount owed from any
amounts the Company owes the Participant from time to time for any

 

3



--------------------------------------------------------------------------------

reason (including without limitation amounts owed to the Participant as salary,
wages, reimbursements or other compensation, fringe benefits, retirement
benefits or vacation pay). Whether or not the Company elects to make any such
set-off in whole or in part, if the Company does not recover by means of set-off
the full amount the Participant owes it, the Participant hereby agrees to pay
immediately the unpaid balance to the Company.

Section 5. Miscellaneous.

(a) The Participant understands and acknowledges that he is one of a limited
number of employees of the Company who have been selected to receive grants of
Units and that the grant is considered confidential information. The Participant
hereby covenants and agrees not to disclose the award of Units pursuant to this
Agreement to any other person except (i) the Participant’s immediate family and
legal or financial advisors who agree to maintain the confidentiality of this
Agreement, (ii) as required in connection with the administration of this
Agreement and the Plan as it relates to this award or under applicable law, and
(iii) to the extent the terms of this Agreement have been publicly disclosed by
the Company.

(b) The Company shall be entitled to require a cash payment by or on behalf of
the Participant and/or to deduct from other compensation payable to the
Participant any sums required by federal, state or local tax law to be withheld
with respect to the award or payments in respect of any Units or the issuance of
Common Stock. Alternatively, the Participant may irrevocably elect, in such
manner and at such time or times prior to any applicable tax date, as may be
permitted by the Committee, to have the Company withhold and reacquire Units or
Common Stock to satisfy any withholding obligations of the Company. Any election
to have Units or Common Stock so held back and reacquired shall be subject to
the Committee’s approval.

(c) The authority to manage and control the operation and administration of this
Agreement shall be vested in the Committee, and the Committee shall have all
powers with respect to this Agreement as it has with respect to the Plan. Any
interpretation of this Agreement by the Committee and any decision made by it
with respect to this Agreement shall be final and binding on all persons.

(d) Notwithstanding anything in this Agreement to the contrary, the terms of
this Agreement shall be subject to the terms of the Plan, and this Agreement is
subject to all interpretations, amendments, rules and regulations promulgated by
the Committee from time to time pursuant to the Plan.

(e) This Agreement shall be construed and interpreted to comply with
Section 409A of the Internal Revenue Code of 1986, as amended. Superior reserves
the right to amend this Agreement to the extent it reasonably determines is
necessary in order to preserve the intended tax consequences of the Units in
light of Section 409A and any regulations or other guidance promulgated
thereunder. Neither the Company nor the members of the Committee shall be liable
for any determination or action taken or made with respect to this Agreement or
the Units granted thereunder.

 

4



--------------------------------------------------------------------------------

(f) Each notice relating to this Agreement shall be in writing and delivered in
person or by mail to Superior at its office, 1001 Louisiana Street, Suite 2900,
Houston, TX 77002, to the attention of the Secretary or at such other address as
Superior may specify in writing to the Participant by a notice delivered in
accordance with this Section 5(f). All notices to the Participant shall be
delivered to the Participant’s address on file with the Company or at such other
address as the Participant may specify in writing to the Secretary by a notice
delivered in accordance with this Section 5(f) and Section 5(m).

(g) Neither this Agreement nor the rights of Participant hereunder shall be
transferable by the Participant during his life other than by will or pursuant
to applicable laws of descent and distribution. No rights or privileges of the
Participant in connection herewith shall be transferred, assigned, pledged or
hypothecated by Participant or by any other person in any way, whether by
operation of law, or otherwise, and shall not be subject to execution,
attachment, garnishment or similar process. In the event of any such occurrence,
this Agreement shall automatically be terminated and shall thereafter be null
and void.

(h) Nothing in this Agreement shall confer upon the Participant any right to
continue in the employment of the Company, or to interfere in any way with the
right of the Company to terminate the Participant’s employment relationship with
the Company at any time.

(i) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
the grant of the Units or this Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the courts of Harris County, Texas, or
the federal courts for the United States for the Southern District of Texas, and
no other courts, where this grant is made and/or to be performed.

(j) If any term or provision of this Agreement, shall at any time or to any
extent be invalid, illegal or unenforceable in any respect as written, the
Participant and Superior intend for any court construing this Agreement to
modify or limit such provision so as to render it valid and enforceable to the
fullest extent allowed by law. Any such provision that is not susceptible of
such reformation shall be ignored so as to not affect any other term or
provision hereof, and the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid, illegal or unenforceable, shall not be affected thereby and
each term and provision of this Agreement shall be valid and enforced to the
fullest extent permitted by law.

(k) The Plan and this Agreement contain the entire agreement between the parties
with respect to the subject matter contained herein and may not be modified,
except as provided herein or in the Plan or as it may be amended from time to
time by a written document signed by each of the parties hereto, including by
electronic means as provided in Section 5(m). Any oral or written agreements,
representations, warranties, written inducements, or other communications with
respect to the subject matter contained herein made prior to the execution of
the Agreement shall be void and ineffective for all purposes.

(l) Superior’s obligation under the Plan and this Agreement is an unsecured and
unfunded promise to pay benefits that may be earned in the future. Superior
shall have no obligation to set aside, earmark or invest any fund or money with
which to pay its obligations under this Agreement. The Participant or any
successor in interest shall be and remain a general creditor of Superior in the
same manner as any other creditor having a general claim for matured and unpaid
compensation.

 

5



--------------------------------------------------------------------------------

(m) Superior may, in its sole discretion, deliver any documents related to the
Participant’s current or future participation in the Plan by electronic means or
request the Participant’s consent to participate in the Plan by electronic
means. By accepting the terms of this Agreement, the Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
Superior or a third party designated by Superior.

(n) The Participant must expressly accept the terms and conditions of this
Agreement by electronically accepting this Agreement in a timely manner. If the
Participant does not accept the terms of this Agreement, this award of Units is
subject to cancellation.

(o) The Participant acknowledges that a waiver by Superior of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by the
Participant or any other Plan participant.

* * * * * * * * * * * * *

By clicking the “Accept” button, the Participant represents that he or she is
familiar with the terms and provisions of the Plan, and hereby accepts this
Agreement subject to all of the terms and provisions thereof. The Participant
has reviewed the Plan and this Agreement in their entirety and fully understands
all provisions of this Agreement. The Participant agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan or this Agreement.

 

6



--------------------------------------------------------------------------------

Schedule A

 

  PEER GROUP COMPANIES     Baker Hughes Incorporated     Basic Energy Services
Inc.     Cameron International Corporation     FMC Technologies, Inc.    
Halliburton Company     Helix Energy Solutions Group Inc.     Helmerich & Payne,
Inc.     Key Energy Services, Inc.     Nabors Industries Ltd.     National
Oilwell Varco, Inc.     Oceaneering International, Inc.     Oil States
International, Inc.     Patterson-UTI Energy, Inc.     RPC, Inc.    
Schlumberger Limited     Weatherford International, Ltd.

If any peer group company’s Relative ROIC or Relative TSR shall cease to be
publicly available (due to a business combination, receivership, bankruptcy or
other event) or if any such company is no longer publicly held, the Committee
shall exclude that company from the peer group and, in its sole discretion,
substitute another comparable company.

PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS

 

A-1